Citation Nr: 0101950	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945 and from April 1949 to February 1950.  He was 
a prisoner of war (POW) of the German government from July 
1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 1997, when this case was previously before the 
Board, it was remanded to the RO to afford the veteran a 
hearing before a member of the Board in accordance with his 
request for such hearing.  Thereafter, the veteran withdrew 
his request for a hearing and the claims file was returned to 
the Board.

In December 1999, the Board denied the veteran's claims of 
entitlement to service connection for ischemic heart disease, 
hypertension, and keratosis in the right lumbar area.  The 
veteran appealed the Board's decisions to United States Court 
of Appeals for Veterans Claims (Court).

In a June 2000 Joint Motion for Partial Remand and to Stay 
Further Proceedings (Joint Motion) it was argued that the 
Board's December 1999 decision denying service connection for 
ischemic heart disease should be vacated and remanded to the 
Board for reconsideration of the veteran's claim to include 
consideration of applicable Manual M21-1 and regulatory 
provisions.  Additionally, the parties moved to dismiss that 
portion of the appeal pertaining to the issues of entitlement 
to service connection for hypertension and keratosis in the 
right lumbar area because the appellant had affirmatively 
withdrawn these issues from the Court's consideration.  

In June 2000 the Court vacated the portion of the December 
1999 decision of the Board that denied service connection for 
ischemic heart disease and remanded the matter pursuant to 38 
U.S.C.A. § 7252(a) and Rule 41 of the Court's Rules of 
Practice and Procedure.  Additionally, the Court dismissed 
the appeal as to the remaining issues.

For the reasons stated below, the Board finds that further 
development is necessary in order to fairly decide the 
veteran's claim.


REMAND

The veteran claims that he currently suffers from ischemic 
heart disease as a result of his period of captivity as a 
POW.  There is a presumption of service connection for 
beriberi (including beriberi heart disease) which became 
manifest to a degree of 10 percent or more after service in 
the case of a former POW who was detained not less than 30 
days, notwithstanding that there is no record of the disease 
during the period of active service.  See 38 C.F.R. §§ 3.307, 
3.309(e).  The secretary has extended the presumption of 
service connection to include ischemic heart disease in a 
former POW who experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).

The record reflects that the veteran suffered from localized 
edema during his captivity as a POW and that he currently 
suffers from heart disease.  An August 1995 report of VA 
cardiovascular examination includes a diagnosis of "history 
of ischemic heart disease."  Additionally, the most recent 
diagnosis of record with respect to the veteran's heart 
pathology is included on a December 1998 report of VA 
examination which reflects diagnoses of hypertension and 
hypertensive valvula heart disease with mild congestive heart 
failure.

In the December 1999 decision, the Board determined that the 
veteran's claim of entitlement to service connection for 
ischemic heart disease was not well-grounded because the 
record did not show that the veteran had a current diagnosis 
of beriberi or ischemic heart disease.  However, the current 
medical evidence does not definitely rule out a diagnosis of 
ischemic heart disease.  Accordingly, the case must be 
remanded for a medical opinion as to this matter.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter VCAA).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Based on the foregoing, the case is REMANDED for the 
following action:

1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for cardiovascular complaints.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment 
records from all sources identified by 
the veteran which have not been 
previously obtained.

2. The RO should arrange for the veteran 
to be scheduled for an examination by 
a cardiologist to determine the 
nature, severity and etiology of his 
cardiovascular disability.  Any and 
all testing deemed necessary should be 
accomplished and the findings reported 
in detail.  The examiner should 
identify all cardiovascular pathology 
found on examination and definitely 
rule in or rule out a diagnosis of 
ischemic heart disease.  The examiner 
should provide a rationale for all 
opinions expressed.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the VA medical report 
and required opinion to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

4. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement 
to service connection for ischemic 
heart disease.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87, 00-92, and 01-02, as 
well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a sum-
mary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

